DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding independent claims 16 (line 2) and 25 (lines 2-3), one of ordinary skill in the art would be unable ascertain the metes and bounds that would define “an average grain size” as recited in the claims. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (U.S. Pat. No. 4,662,799) in view of Vanacker (EP 3 117 982 A1).
Regarding claim 16, Paul teaches a method for operating a production machine (col. 3, l. 38 – col. 5, l. 56; FIGS. 1, 2, and 5-8; claim 1), said method comprising: 
feeding conveyed goods in the form of grains with an average grain size from a pressure vessel (1) into a conveyor line (e.g., conveyor conduit 5) at a feed point for subsequent discharge of the goods at a discharge point and supply (effluent/material transport line 7, col. 3, l. 58 – col. 4, l. 17); 
forcing a conveyor gas by a gas compressor (10) in a region of the feed point (4, 6) into the conveyor line (see e.g., col. 3, l. 38 – col. 5, l. 56; FIGS. 1 and 5); 
allowing the conveyor gas to leak out the conveyor line at a separation point in a region of the discharge point (e.g., 20, 125) (FIG. 1; col. 3, l. 38 – col. 5, l. 56); and 
temporarily applying by the gas compressor a gas positive pressure to the pressure vessel as the conveyed goods are fed from the pressure vessel (1) into the conveyor line (5) while bypassing the conveyor line via a first valve and closing a second valve (13, 13a) in the conveyor line (15) between the feed point and the gas compressor (10) (col. 3, l. 38 – col. 5, l. 56). 
Paul does not expressly teach that the effluent is supplied to an extrusion head, and plasticizing the conveyed goods in the extrusion head; extruding the conveyed goods in a punctiform manner via a nozzle of the extrusion head, while moving the extrusion head dynamically by a manipulator. However, Vanacker teaches that the effluent is supplied to an extrusion head, and plasticizing the conveyed goods in the extrusion head; extruding the conveyed goods in a punctiform manner via a nozzle of the extrusion head, while moving the extrusion head dynamically by a manipulator ([0042], [0043]; Abstract). The references as combined are analogous in the field of preparing and conveying particulate material for subsequent deposition on a build surface or substrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the vessel for the conveying line to connect the pressure vessel (mixing tank) with the extruder in order to receive fluidized particulate material with intended physical properties as desired by Vanacker ([0042]-[0052]).
Regarding claim 17, Paul teaches wherein the discharge point forms a last part of the conveyor line and is designed as a hose which is permeable to the conveyor gas (e.g., valve membrane means 25, col. 4, l. 37 – col. 5, l. 56). 
Regarding claim 18, Paul teaches wherein a dense phase conveying takes place in the conveyor line, in particular a plug conveying (valve configurations create plug conveying, col. 3, l. 38 – col. 5, l. 56).  
Regarding claim 19, Paul teaches wherein a ratio between a conveyed mass of conveyed goods and a conveyed mass of conveyor gas is 100:1 or above (col. 4, ll. 18-24). 
Regarding claim 20, Paul teaches wherein the gas positive pressure is above 1 bar (30-80 psi, col. 4, l. 18).  
Regarding claims 21-23, the following respective limitations are drawn to materials worked upon, and are therefore not drawn to Applicant’s claimed invention: wherein the average grain size is at least 0.5 mm; wherein the grains are spherical; and wherein the average grain size has a statistical variance of 20% maximum. Nevertheless, Paul teaches particle size suitable for fluidization (col. 4, l. 9; col. 7, l. 60 – col. 8, l. 68).  
Regarding claim 24, Paul teaches detecting by a sensor a conveying state in the conveyor line; comparing by a control device the conveying state with a target conveying state; and controlling by the control device a feeding of the conveyed goods into the conveyor line and/or a conveying of the conveyed goods in the conveyor line (col. 3, l. 38 – col. 5, l. 56).  
Regarding claim 25, and as applied to claim 1 above, Paul teaches a production machine, comprising:  
a pressure vessel (1) containing conveyed goods in the form of grains with an average grain size; 
a conveyor line (e.g., conveyor conduit) including a feed point for receiving conveyed goods from the pressure vessel for subsequent conveyance and discharge of the conveyed goods at a discharge point to the extrusion head (effluent/material transport line 7, col. 3, l. 58 – col. 4, l. 17); 
a gas compressor (10) connected to the conveyor line to force a conveyor gas into the conveyor line in a region of the feed point, with the conveyor gas being allowed to leak out the conveyor line at a separation point in a region of the discharge point (e.g., 20, 125) (FIG. 1; col. 3, l. 38 – col. 5, l. 56), said gas compressor (10) being connected to the pressure vessel (1); 
a first valve allowing conveyor gas to flow from the gas compressor to the pressure vessel while bypassing the conveyor line so as to temporarily apply a gas positive pressure to the pressure vessel, as the conveyed goods is fed into the conveyor line and the first valve is open; and a second valve configured to control a flow of conveyor gas from the gas compressor to the conveyor line, said second valve being closed, when the gas positive pressure is temporarily applied to the pressure vessel machine (col. 3, l. 38 – col. 5, l. 56; FIGS. 1, 2, and 5-8; claim 1).  
Paul does not expressly teach an extrusion head configured for plasticizing the conveyed goods and including a nozzle for extruding plasticized conveyed goods, said extrusion headDocket No.: JAE HNICKE-2nt. Appi. Appi.: PCT/EP2018/052690 being arranged on the manipulator for dynamic movement during extrusion of the plasticized conveyed goods. However, Vanicker teaches an extrusion head configured for plasticizing the conveyed goods and including a nozzle for extruding plasticized conveyed goods, said extrusion headDocket No.: JAE HNICKE-2nt. Appi. Appi.: PCT/EP2018/052690 being arranged on the manipulator for dynamic movement during extrusion of the plasticized conveyed goods ([0042], [0043]; Abstract). The references as combined are analogous in the field of preparing and conveying particulate material for subsequent deposition on a build surface or substrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to have the vessel for the conveying line to connect the pressure vessel (mixing tank) with the extruder in order to receive fluidized particulate material with intended physical properties as desired by Vanacker ([0042]-[0052]).
Regarding claim 26, Paul teaches wherein the discharge point forms a last part of the conveyor line and is designed as a hose which is permeable to the conveyor gas (e.g., valve membrane means 25, col. 4, l. 37 – col. 5, l. 56).  
Regarding claim 27, Paul teaches wherein in the conveyor line a dense phase conveying, in particular plug conveying, is performed (valve configurations create plug conveying, col. 3, l. 38 – col. 5, l. 56).  
Regarding claim 28, Paul teaches wherein a ratio between a conveyed mass of conveyed goods and a conveyed mass of conveyor gas is adjustable at 100:1 or above (col. 4, ll. 18-24).  
Regarding claim 29, Paul teaches wherein the gas positive pressure is above 1 bar (30-80 psi, col. 4, l. 18).
Regarding claim 30, Paul teaches a sensor configured to detect a conveying state in the conveyor line; and a control device configured to compare the conveying state with a target conveying state and to control a feeding of the conveyed goods into the conveyor line and/or conveyance of the conveyed goods in the conveyor line in response to the comparison between the conveying state with a target conveying state (col. 3, l. 38 – col. 5, l. 56; FIGS. 1, 2, and 5-8; claim 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dunbar shows a control system for a preparing a slurry of particulate materials in a pressurized state.
Stamer shows compressed gases during injection of solids by means of pneumatic conveyors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745





/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 29, 2021